DETAILED ACTION 
1.	The office action is in response to the remarks filled on 03/09/2022.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1, 2 and  6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen (20090231176).  
Regarding claim 1, Chen discloses a circuit for a switched capacitor voltage converter (SC-DAC 500) (abstract, Fig. 5B, para. [0045], (0136]- (0140): Switched capacitor digital-to-analog converter (SC-DAC) is provided. The SC-DAC of the present invention can eliminate an influence of a reference voltage source caused by a signal dependent loading at each clock cycle, so as to completely solve a harmonic distortion of an analog output signal converted by a conventional SC-DAC. Circuit structure of the SC-DAC 200 is a single ended structure including an operational amplifier 210, a first capacitor 220, a second capacitor 230, a third capacitor 240, a first switch 250, a second switch 260, a third switch 270, a fourth switch 280 and a control unit 290. SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530', a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580’), comprising: a first sub-circuit (of 500) (Fig. 5B, para. [0136]-[0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550'", a ninth capacitor 1530', a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540’ and a sixteenth switch 1580") comprising: a first capacitor (1540) having a first side (1572) and a second side (1581) (Fig. 5B, para. [0136], [0137]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580’. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570', the tenth capacitor 1540' and the sixteenth switch 1580' respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch §50', the fifth capacitor 530.., the sixth switch 560', the seventh switch 570'.., the sixth capacitor 540' and the eighth switch 580'..); a fourth capacitor (540) having a first side (572) and a second side (581) (Fig. 5A, para. [(0124]- [0130], [0136]- [0140]: One terminal of the third capacitor 540 is coupled to a second terminal 572 of the third switch 570. A first terminal 581 of the fourth switch 580 is coupled to another terminal of the third capacitor 540, a second terminal 582 of the fourth switch 580 is coupled to the third terminal 553 of the first switch 550. One terminal of the sixth capacitor 540° is coupled to a second terminal 572.. of the seventh switch 570... A first terminal! 581.. of the eighth switch 580.. is coupled to another terminal of the sixth capacitor 540°); a first switch (1560) having a first side (1561) connected to the second side (1581) of the first capacitor (1540) and having a second side (VP 1562, VN 1563, 1564) connected to a reference node (VN 1563, 563) (Fig. 5B, para. [(0124] -(0130), [0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580'. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530', the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530.., the sixth switch 560', the seventh switch 570.., the sixth capacitor 540' and the eighth switch 580..); a second switch (1580) having a first side (1583) connected to a second voltage node (1561, 1562, 1563, 1564) and having a second side (1581) connected to the second side (1581) of the first capacitor (1540) (Fig. 5B, para. [0124)- [0130], [(0136]- [0140): SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550", a ninth capacitor 1530’, a fourteenth switch 1560', a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580' according to a state of the second digital logic bit, and when the control! unit 590 detects the state of the second digital logic bit is the logical high /level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590); a third switch (1570) having a first side connected to the first side (1572) of the first capacitor (1540) and having a second side (1571) connected to the second voltage node (1561, 1562, 1563, 1564) (Fig. 5B, para. [0124]-[0130}, [(0136]-[0140}: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540' and a sixteenth switch 1580"Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' under control of the control! unit 590. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580" under control! of the control unit 590); a fourth switch (1550) having a first side (1551) connected to a third voltage node (Vmid) and having a second side (1553) connected to the first side (1572) of the first capacitor (1540) (Fig. 5B, para. (0124]- [0130)], [0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580'. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560", the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530', the sixth switch 560', the seventh switch 570’, the sixth capacitor 540' and the eighth switch 580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580° under control! of the control unit 590. Switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control! unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570’ and 580' under control of the control unit 590 when the control unit 590); a fifth switch (560) having a first side (561) connected to the second side (581) of the fourth capacitor (540) and having a second side (VP 562, VN 563, 564) connected to the reference node (VN 1563, 563) (Fig. 5B, para. [0124}-[0130], [0136]-[0140]: SC-DAC 500 includes a fully differential operational amplifier 510, a first capacitor 520, a first switch 550, a second capacitor 530, a second switch 560, a third switch 570, a third capacitor 540, a fourth switch 580, a fourth capacitor 520’, a fifth switch 550’, a fifth capacitor 530’, a sixth switch 560’, a seventh switch 570', a sixth capacitor 540’ and an eighth switch 580". A first terminal 561 of the second switch 560 is coupled to another terminal of the second capacitor 530, a second terminal 562 of the second switch 560 is used for receiving a first signa! VP (generally having a logical high level VDD, and is supplied from an external voltage source which is not shown in FIG. 5A, though the present embodiment is not limited thereof), a third terminal 563 of the second switch 560 is used for receiving a second signal VN (generally having a logical tow level OV, and is supplied from the external voltage source, though the present embodiment is not limited thereof). A first terminal 581 of the fourth switch 580 is coupled to another terminal of the third capacitor 540, a second terminal 582 of the fourth switch 580 is coupled to the third terminal 553 of the first switch 550, and a third terminal 583 of the fourth switch 580 is coupled to the third terminal 573 of the third switch 570 and the first terminal 561 of the second switch 560. Control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550", 560’, 570' and 580' according to a state of a first digital logic bit); a sixth switch (580) having a first side (582) connected to the third voltage node (Vmid) and having a second side (581) connected to the second side of the fourth capacitor (540) (Fig. 5B, para. [0124}-[0130}, [0136]-[0140]: Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550', the ninth capacitor 1530’, the fourteenth switch 1560", the fifteenth switch 1570’, the tenth capacitor 1540’ and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530’, the sixth switch 560’, the seventh switch 570’, the sixth capacitor 540' and the eighth switch 580’. When the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580° . under control! of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570° and 1580' under control of the control! unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical low level OV); a seventh switch (570) having a first side (572) connected to the first side (572) of the fourth capacitor (540) and having a second side (551) connected to the third voltage node (Vmid) (Fig. 5B, para. (0124]-[0130], [0136]-[0140]: Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580' respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530', the sixth switch 560’, the seventh switch 570', the sixth capacitor 540’ and the eighth switch 580’. Under control of the control! unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580' under control! of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570’ and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570’ and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical low level OV); and an eighth switch (550) having a first side (551) connected to a first voltage node (Vmid) and having a second side (553) connected to the first side (572) of the fourth capacitor (540) (Fig. 5B, para. [(0124]-[0130], [0136]-[0140]: SC-DAC 500 includes a fully differential operational amplifier 510, a first capacitor 520, a first switch 550, a second capacitor 530, a second switch 560, a third switch 570, a third capacitor 540, a fourth switch 580, a fourth capacitor 520’, a fifth switch 550’, a fifth capacitor 530’, a sixth switch 560’, a seventh switch 570', a sixth capacitor 540' and an eighth switch 580". First terminal 571 of the third switch 570 is coupled to the third terminal 553 of the first switch 550. One terminal of the first capacitor 520 is coupled to the inverting input terminal 512 of the fully differential operational amplifier 510, and another terminal of the first capacitor 520 is coupled to the non-inverting output terminal 513 of the fully differential operational amplifier 510. A first terminal 551 of the first switch 550 is used for receiving a reference level Vmid, and a second terminal 552 of the first switch 550 is coupled to the inverting input terminal 512 of the fully differential operational amplifier 510. One terminal of the second capacitor 530 is coupled to a third terminal 553 of the first switch 550); and a second sub-circuit (of 500) (Fig. 5B, para. {0136]-(0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560", a fifteenth switch 1570’, a tenth capacitor 1540° and a sixteenth switch 1580') comprising: a second capacitor (1540') having a first side (1572') and a second side (1581') (Fig. 5B, para. [0124]- [0130], [(0136]- {0140}: SC-DAC 500 according to an eighth embodiment of the present invention. Referring to FIG. 5A and FIG. 5B, compared to FIG. 5A, the SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550', a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540’ and a sixteenth switch 1580". Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530', the sixth switch 560', the seventh switch 570', the sixth capacitor 540' and the eighth switch 580’); a third capacitor (540') having a first side (572') and a second side (581') (Fig. 5B, para. [0127]- [0129], [0136]- [0140]: One terminal of the third capacitor 540 is coupled to a second terminal 572 of the third switch 570. A first terminal! 581 of the fourth switch 580 is coupled to another terminal of the third capacitor 540, a second terminal 582 of the fourth switch 580 is coupled to the third terminal 553 of the first switch 550. One terminal of the sixth capacitor 540' is coupled to a second terminal 572.. of the seventh switch 570’. A first terminal 581.. of the eighth switch 580’ is coupled to another terminal of the sixth capacitor 540'); a first switch (1560') having a first side (1561') connected to the second side (1581') of the second capacitor (1540) and having a second side (VP 1562’, VN 1563’, 1564") connected to the reference node (VN 1563’, 563') (Fig. 5B, para. {0124]- [0130], [(0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540' and a sixteenth switch 1580". Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530", the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550°, the fifth capacitor 530’, the sixth switch 560’, the seventh switch 570’, the sixth capacitor 540° and the eighth switch 580’); a second switch (1580') having a first side (1583') connected to the second voltage node (1561', 1562’, 1563', 1564') and having a second side (1581') connected to the second side (1581') of the second capacitor (1540") (Fig. 5B, para. [0124]- [0130], [0136]- [0140}: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550', a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540' and a sixteenth switch 1580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570’ and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ under control of the control unit 590); a third switch (1570') having a first side connected to the first side (1572’) of the second capacitor (1540') and having a second side (1571') connected to the second voltage node (1561', 1562’, 1563', 1564') (Fig. 5B, para. [(0124]- [0130], [0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550', a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540' and a sixteenth switch 1580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570" and 1580’ under control of the control unit 590); a fourth switch (1550') having a first side (1551') connected to the third voltage node (Vmid) and having a second side (1553’) connected to the first side (1572') of the second capacitor (1540') (Fig. 5B, para. [(0124]- [0130], [0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550‘, a ninth capacitor 1530’, a fourteenth switch 1560’, a fifteenth switch 1570', a tenth capacitor 1540’ and a sixteenth switch 1580’. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580' respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530', the sixth switch 560’, the seventh switch 570’, the sixth capacitor 540' and the eighth switch 580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570° and 1580° according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570" and 580’ under control of the control unit 590. Switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' under control of the contro! unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580’ under control of the control unit 590 when the control! unit 590); a fifth switch (560°) having a first side (561') connected to the second side (581°) of the third capacitor (540°) and having a second side (VP 562’, VN 563’, 564’) connected to the reference node (VN 1563’, 563') (Fig. 5B, para. [(0124]-[0130), [0136]-[0140}: SC-DAC 500 includes a fully differential operational amplifier 510, a first capacitor 520, a first switch 550, a second capacitor 530, a second switch 560, a third switch 570, a third capacitor 540, a fourth switch 580, a fourth capacitor 520’, a fifth switch 550’, a fifth capacitor 530’, a sixth switch 560', a seventh switch 570', a sixth capacitor 540’ and an eighth switch 580". A first terminal 561 of the second switch 560 is coupled to another terminal of the second capacitor 530, a second terminal 562 of the second switch 560 is used for receiving a first signal VP (generally having a logical high level VDD, and is supplied from an external voltage source which is not shown in FIG. 5A, though the present embodiment is not limited thereof), a third terminal 563 of the second switch 560 is used for receiving a second signal VN (generally having a logical low level OV, and is supplied from the external voltage source, though the present embodiment is not limited thereof). A first terminal 581 of the fourth switch 580 is coupled to another terminal of the third capacitor 540, a second terminal 582 of the fourth switch 580 is coupled to the third terminal 553 of the first switch 550, and a third terminal 583 of the fourth switch 580 is coupled to the third terminal 573 of the third switch 570 and the first terminal! 561 of the second switch 560. Control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580' according to a state of a first digital logic bit); a sixth switch (580') having a first side (582') connected to the third voltage node (Vmid) and having a second side (581') connected to the second side (581') of the third capacitor (540°) (Fig. 5B, para. [(0124]-[0130), [0136]-[0140]: Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540’ and the sixteenth switch 1580’ respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530’, the sixth switch 560°, the seventh switch 570", the sixth capacitor 540° and the eighth switch 580°. When the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560°, 570' and 580° under control! of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' under control! of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570° and 580° under control of the control unit 590 when the control! unit 590 detects that the state of the first digital logic bit is the logical low level OV); a seventh switch (570') having a first side (572') connected to the first side (572') of the third capacitor (540') and having a second side (551') connected to the third voltage node (Fig. 5B, para. [0124]-[0130], {0136]-[0140]: Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540’ and the sixteenth switch 1580' respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530', the sixth switch 560’, the seventh switch 570’, the sixth capacitor 540’ and the eighth switch 580’. Under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580' under control of the control unit 590 when the control! unit 590 detects that the state of the first digital logic bit is the logical high level VDD. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560", 1570" and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580' under control of the control unit 590 when the control! unit 590 detects that the state of the first digital logic bit is the logical low level OV); and an eighth switch (550') having a first side (1551') connected to a first voltage node (Vmid at 1551') and having a second side (1553') connected to the first side of the third capacitor (1572') (Fig. 5B, para. [0124}-(0130), [0136]-[0 140]: SC-DAC 500 includes a fully differential operational amplifier 510, a first capacitor 520, a first switch 550, a second capacitor 530, a second switch 560, a third switch 570, a third capacitor 540, a fourth switch 580, a fourth capacitor 520’, a fifth switch 550’, a fifth capacitor 530°, a sixth switch 560’, a seventh switch 570’, a sixth capacitor 540’ and an eighth switch 580’. First terminal 571 of the third switch 570 is coupled to the third terminal 553 of the first switch 550. One terminal of the first capacitor 520 is coupled to the inverting input terminal 512 of the fully differential operational amplifier 510, and another terminal of the first capacitor 520 is coupled to the non-inverting output terminal 513 of the fully differential operational amplifier 510. A first terminal 551 of the first switch 550 is used for receiving a reference level Vmid, and a second terminal 552 of the first switch 550 is coupled to the inverting input terminal 512 of the fully differential operational amplifier 510. One terminal of the second capacitor 530 is coupled to a third terminal 553 of the first switch 550). 

Regarding claim 2, Chen discloses the circuit of claim 1, wherein the reference node is connected to ground (OV) (Fig. 5B, para. (0047), [0055], (0139): Third terminal 263 of the second switch 260 is used for receiving a second signal VN (generally having a logical low level OV, and is supplied from the external voltage source, though the present embodiment is not limited thereto), and a fourth terminal 264 of the second switch 260 is coupled to the output terminal 213 of the operational amplifier 210. Second capacitor 230 and the third capacitor 240 are then respectively stored with charges corresponding to a level difference between the reference level Vmid2 (i.e. .xVDD) and the second signal VN (i.e. OV) during the first period. Control unit 590 detects the state of the second digital logic bit is the logical low level OV, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580° under control of the control! unit 590 when the control! unit 590 detects that the state of the first digital logic bit is the logical low level OV).


 Regarding claim 6, Chen discloses the circuit of claim 1, wherein the first voltage node (Vmid) receives an input voltage (reference level voltage) and the second voltage node (1561 of 1562) outputs an output voltage (via 1564 to 513) (Fig. 5A, 5B, para. [0124] [0136]-[0140]: Analog signals Vo+ and Vo. converted by the SC-DAC 500 of the seventh and the eighth embodiments are about to be further doubled, only the reference level Vmid received by the first switch 550 and the ninth switch 1550 thereof is required to be changed to the first signal VP (when the states of the first and the second digital logic bits are the logical low level OV) or the second signal VN (when the states of the first and the second digital logic bits are the logical high level VDD), and only the reference level Vmid received by the fifth switch 550° and the thirteenth switch 1550’ thereof is required to be changed to the first signal VP (when the states of the first and the second digital logic bits are the logical high level VDD) or the second signal VN (when the states of the first and the second digital logic bits are the logical tow level OV), so as to double the amplitudes of the analog signals Vo+ and Vo. converted by the SC-DAC 500. SC-DAC 500 includes a fully differential operational amplifier 510, a first capacitor 520, a first switch 550, a second capacitor 530, a second switch 560, a third switch 570, a third capacitor 540, a fourth switch 580, a fourth capacitor 520", a fifth switch 550", a fifth capacitor 530", a sixth switch 560', a seventh switch 570’, a sixth capacitor 540' and an eighth switch 580’. The fully differential operational amplifier 510 has a noninverting input terminal 511, an inverting input terminal 512, a non-inverting output terminal 513 and an inverting output terminal 514. Analog signals Vo corresponding to the series of logical high/low levels VDD/OV digital signals are then truly reflected on the output terminal 113 of the operational amplifier 110. Wherein, the first period and the second period form a clock cycle of the SC-DAC 100). 

Regarding claim 7, Chen discloses the circuit of claim 1, wherein the second voltage node (1561) receives an input voltage (VP at 1562) and the first voltage node (1553) outputs an output voltage (to 1552) (Fig. 5B, para. [0112], [(0136]- [0140]: Charges stored in the second capacitor 322 and the fourth capacitor 324 of the SC-DAC 400 during the first period or the third period is twice the capacity compared to the charges stored in the second capacitor 322 and the fourth capacitor 324 of the SC-DAC 300 during the first period or the third period, amplitudes of the analog signals Vo+ and Vo. converted by the SC-DAC 400 is then doubled. SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530’, a fourteenth switch 1560’. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560").

Regarding claim 8, Chen discloses he circuit of claim 1, wherein the circuit (500) is used to form a multi-phase voltage converter (switched capacitor digital-to-analog converter (SC-DAC)) (Fig. 5B, para. [0045], [0046], [0126]: SC-DAC 200 is a single ended structure including an operational amplifier 210, a first capacitor 220, a second capacitor 230, a third capacitor 240, a first switch 250, a second switch 260, a third switch 270, a fourth switch 280 and a control unit 290. Switched capacitor digital-to-analog converter (SC-DAC). First terminal 251 of the first switch 250 is used for receiving a second reference level Vmid2, a second terminal 252 of the first switch 250 is coupled to the inverting input terminal 212 of the operational amplifier 210, and a third terminal 253 of the first switch 250 is coupled to one terminal of the second capacitor 230. It should be noted that to maximize an amplitude of an analog signal Vo converted by the SC-DAC 200 (i.e. O"VDD), the reference levels Vmid1 and Vmid2 are generally designed to be equal, and to be a half of a logical high level VDD (i.e. 1/2*VDD). 

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



7. Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (20090231176) in view of Lion Semiconductor Inc. (hereinafter Lion Semiconductor) (US 2017/0300078).    
 Regarding claim 3, Chen discloses the circuit of claim 1, wherein, the first switch (1560) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [0130)- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560", 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560", 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570' and 580° under control of the control unit 580 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the second switch (1580) of the first sub-circuit (540-1580) is open (Fig. 5B, para. (0130)- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570° and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560", 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' under control of the control! unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the third switch (1570) of the first sub-circuit (640-1580) is closed (Fig. 5B, para. [(0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580° according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550", 1560’, 1570’ and 1580’ under control of the control! unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fourth switch (1550) of the first sub-circuit (540-1580) is open (Fig. 5B, para. (0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530° and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560’, 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560", 570° and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fifth switch (560) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [0130]- [0134), [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560", 570° and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the sixth switch (580) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. (0130]- [0134}, [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570 and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560', 570' and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the seventh switch (570) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [0130]- [0134], (0138): Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530° and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550°, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570" and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the eight switch (550) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control! unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560', 1570° and 1580 according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the first switch (1560') of the second sub-circuit (540'-1580') is open (Fig. 5B, para. [0130]- [0134}], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560°, 570’ and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the second switch (1580") of the second sub-circuit (540'-1580') is closed (Fig. 5B, para. [0130]- [0134], (0138): Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control! unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the third switch (1570') of the second sub-circuit (540'-1580') is open (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560’, 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fourth switch (1550') of the second sub-circuit (540'-1580') is closed (Fig. 5B, para. (0130)- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570’ and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560", 570° and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fifth switch (560') of the second sub-circuit (540'-1580") is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550°, 1560', 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' under control of the control unit S90 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the sixth switch (580') of the second sub-circuit (540'-1580") is open (Fig. 5B, para. [(0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560', 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, S60’, 570° and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the seventh switch (570') of the second sub-circuit (540'-1580') is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570" and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570° and 1580° under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570’ and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); and the eighth switch (550') of the second sub-circuit (540'-1580') is open (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570’ and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VOD). 

Chen fails to disclose wherein, during a first configuration: the first switch (1560) of the first sub-circuit (540-1580) is closed; the second switch (1580) of the first sub-circuit (540-1580) is open; the third switch (1570) of the first sub-circuit (540-1580) is closed; the fourth switch (1550) of the first sub-circuit (540-1580) is open; the fifth switch (560) of the first sub-circuit (540-1580) is open; the sixth switch (580) of the first sub-circuit (540-1580) is closed; the seventh switch (570) of the first sub-circuit (540-1580) is open; the eight switch (550) of the first sub-circuit (540-1580) is closed; the first switch (1560') of the second sub-circuit (540'-1580') is open; the second switch (1580') of the second sub-circuit (540'-1580') is closed; the third switch (1570') of the second sub-circuit (540'-1580") is open; the fourth switch (1550') of the second sub-circuit (540'-1580') is closed; the fifth switch (560°) of the second sub-circuit (540'-1580") is closed; the sixth switch (580') of the second sub-circuit (540'-1580') is open; the seventh switch (570') of the second sub-circuit (540'- 1580") is closed; and the eighth switch (550') of the second sub-circuit (540'-1580') is open.

 Lion Semiconductor discloses wherein, during a first configuration (state 1 for 404 of 2502, state 0 for 404 of 2504) (Fig. 4-7, 25, para. [0097}- [0102]: Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0): the first switch (SW1 216) of the first sub-circuit (404 of 2502) is closed (Fig. 4-7, 25, para. [0093), {0098]- [0100], [0175]- [0177]: Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208. SC regulator, such as a reconfigurable Dickson-Star SC regulator, can be operated in conjunction with another voltage regulator to provide a two-stage voltage regulation. Two-stage voltage regulation system in which a SC regulator provides the first stage voltage regulation. Regulator 2502 and a second-stage voltage regulator 2504. The SC regulator 2502 can be any type of SC regulator, including...one of reconfigurable Dickson-Star SC regulators...the second-stage voltage regulator 2504 can include one or more of a buck regulator, a SC regulator, a linear regulator, and/or any types of voltage regulators capable of providing voltage regulation); the second switch (SW2 218) of the first sub-circuit (2502) is open (Fig. 4-7, para. [(0097]- [0102}: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0); the third switch (SWS5 224) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [(0097]- [0102): N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. in State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0); the fourth switch (SW8 402) of the first sub-circuit (2502) is open (Fig. 4-7, para. [{0097] -(0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. in State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the fifth switch (SW4 222) of the first sub-circuit (2502) is open (Fig. 4-7, para. [0097}]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. in State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the sixth switch (SW3 220) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the seventh switch (SW6 226) of the first sub-circuit (2502) is open (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the eight switch (SW7 228) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [0093}, [0097)- [0102], [0113]: N:1 step-down Dickson Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1. Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208, and a ground node GND 210); the first switch (sw1 216) of the second sub-circuit (404 of 2504) is open (Fig. 4-7, 25, para. [0093], [0098]- [0100), [0175}- [0177]: Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208. SC regulator, such as a reconfigurable Dickson-Star SC regulator, can be operated in conjunction with another voltage regulator to provide a two-stage voltage regulation. Two-stage voltage regulation system in which a SC regulator provides the first stage voltage regulation. Regulator 2502 and a second-stage voltage regulator 2504. The SC regulator 2502 can be any type of SC regulator, including...one of reconfigurable Dickson-Star SC regulators...the second-stage voltage regulator 2504 can include one or more of a buck regulator, a SC regulator, a linear regulator, and/or any types of voltage regulators capable of providing voltage regulation); the second switch (SW2 218) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0097]- [0102]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to Stated); the third switch (SW5 221) of the second sub-circuit (2504) is open (Fig. 4-7, para. [0097}- [0102]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0); the fourth switch (SW8 402) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0097}- {0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the fifth switch (SW4 222) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the sixth switch (SW3 220) of the second sub-circuit (2504) is open (Fig. 4-7, para. (0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion made, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the seventh switch (SW6 226) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [{0097]- [0102), [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an -open, position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); and the eighth switch (SW7 228) of the second sub-circuit (2504) is open (Fig. 4-7, para. [0093], [0097]- {0102], [0113]: N:1 step-down DicksonStar SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1. Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208, and a ground node GND 210). 

Since both references are directed toward voltage regulating switched capacitor networks, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen invention with the first configuration of switches as disclose by Lion, since such a modification would result in a system with multiple voltage conversion rations, at predictable voltage ratios, and high efficiency. (See Lion Semiconductor: para. [0107]).

Regarding claim 4, Chen discloses the circuit of claim 1, wherein, the first switch (1560) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580" according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560", 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570' and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the second switch (1580) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [(0130)- [0134], (0138): Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570 and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570" and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the third switch (1570) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [(0130}- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530° and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560", 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fourth switch (1550) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560', 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570’ and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 74550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560°, 570° and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fifth switch (560) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VOD); the sixth switch (580) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [0130) -(0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the seventh switch (570) of the first sub-circuit (540-1580) is closed (Fig. 5B, para. [0130]- [0134], [0138): Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530° and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550°, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570’ and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570’ and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the eight switch (550) of the first sub-circuit (540-1580) is open (Fig. 5B, para. [0130}- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560', 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560', 570' and 580' under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the first switch (1560') of the second sub-circuit (540'-1580") is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570’ and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560°, 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the second switch (1580') of the second sub-circuit (540'-1580') is open (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560’, 570’ and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560, 1570° and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570° and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', S70' and 580" under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VOD); the third switch (1570') of the second sub-circuit (540'- 1580") is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560", 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, S60', 570° and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fourth switch (1550') of the second sub-circuit (540'-1580') is open (Fig. 5B, para. [0130] -(0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560°, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560’, 570’ and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the fifth switch (560°) of the second sub-circuit (540'-1580"') is open (Fig. 5B, para. [(0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540’ are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550', 560', 570’ and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VOD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580’ under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560", 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the sixth switch (580') of the second sub-circuit (540'-1580') is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530' and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560, 1570' and 1580° according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560', 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560', 570' and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); the seventh switch (570') of the second sub-circuit (540'-1580"') is open (Fig. 5B, para. (0130] -(0134), [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540° are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580' according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550', 1560’, 1570' and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570" and 580’ under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD); and the eighth switch (550’) of the second sub-circuit (540’-1580') is closed (Fig. 5B, para. [0130]- [0134], [0138]: Capacitances of the second capacitor 530 and the third capacitor 540 are the same, and the capacitances of the fifth capacitor 530’ and the sixth capacitor 540' are the same. Moreover, the control unit 590 controls switching operations of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560°, 570° and 580’ according to a state of a first digital logic bit (i.e. a single digital logic bit). Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570° and 580° under control of the control unit 590 when the control unit 590 detects that the state of the first digital logic bit is the logical high level VDD).

 Chen fails to disclose wherein, during a first configuration: the first switch (1560) of the first sub-circuit (540-1580) is open; the second switch (1580) of the first sub-circuit (540-1580) is closed; the third switch (1570) of the first sub-circuit (540-1580) is open; the fourth switch (1550) of the first sub-circuit (540-1580) is closed; the fifth switch (560) of the first sub-circuit (540-1580) is closed; the sixth switch (580) of the first sub-circuit (540-1580) is open; the seventh switch (570) of the first sub-circuit (540-1580) is closed; the eight switch (550) of the first sub-circuit (540-1580) is open; the first switch (1560') of the second sub-circuit (540'-1580') is closed; the second switch (1580') of the second sub-circuit (540'-1580') is open; the third switch (1570') of the second sub-circuit (540'-1580") is closed; the fourth switch (1550') of the second sub-circuit (540'-1580') is open; the fifth switch (560') of the second sub-circuit (540'-1580') is open; the sixth switch (580') of the second sub-circuit (540’-1580') is closed; the seventh switch (570') of the second sub-circuit (540'-1580') is open; and the eighth switch (550') of the second sub-circuit (540'-1580") is closed.

 Lion Semiconductor discloses wherein, during a second configuration (state1 for 404 of 2502, state0 for 404 of 2504) (Fig. 4-7, 25, para. [0097]- [0102]: Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch submatrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0): the first switch (SW1 216) of the first sub-circuit (404 of 2502) is open (Fig. 4-7, 25, para. [0093], [0098)- [0100}, [0175] -(0177): Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208. SC regulator, such as a reconfigurable Dickson-Star SC regulator, can be operated in conjunction with another voltage regulator to provide a two-stage voltage regulation. Two-stage voltage regulation system in which a SC regulator provides the first stage voltage regulation. Regulator 2502 and a second-stage voltage regulator 2504. The SC regulator 2502 can be any type of SC regulator, including...one of reconfigurable Dickson-Star SC regulators...the second-stage voltage regulator 2504 can include one or more of a buck regulator, a SC regulator, a linear regulator, and/or any types of voltage regulators capable of providing voltage regulation); the second switch (SW2 218) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [0097]- [0102}: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0Q); the third switch (SW5 224) of the first sub-circuit (2502) is open (Fig. 4-7, para. [0097]- [0102]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State); the fourth switch (SW8 402) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to StateO0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the fifth switch (SW4 222) of the first sub-circuit (2502) is closed (Fig. 4-7, para. {0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the sixth switch (SW3 220) of the first sub-circuit (2502) is open (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the seventh switch (SW6 226) of the first sub-circuit (2502) is closed (Fig. 4-7, para. [(0097] -(0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion made. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the eight switch (SW7 228) of the first sub-circuit (2502) is open (Fig. 4-7, para. [0093], [(0097]}- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. in the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1. Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208, and a ground node GND 210); the first switch (sw1 216) of the second sub-circuit (404 of 2504) is closed (Fig. 4-7, 25, para. [0093], [0098] -(0100), [0175)- [0177): Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208. SC regulator, such as a reconfigurable Dickson-Star SC regulator, can be operated in conjunction with another voltage regulator to provide a two-stage voltage regulation. Two-stage voltage regulation system in which a SC regulator provides the first stage voltage regulation. Regulator 2502 and a second-stage voltage regulator 2504. The SC regulator 2502 can be any type of SC regulator, including...one of reconfigurable Dickson-Star SC regulators...the second-stage voltage regulator 2504 can include one or more of a buck regulator, a SC regulator, a linear regulator, and/or any types of voltage regulators capable of providing voltage regulation); the second switch (SW2 218) of the second sub-circuit (2504) is open (Fig. 4-7, para. (0097}- [0102): N:1 step-down Dickson-Star SC. regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while ail even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0); the third switch (SW5 221) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0097]- [0102]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion made. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0); the fourth switch (SW8 402) of the second sub-circuit (2504) is open (Fig. 4-7, para. [0097]- [0102), [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the fifth switch (SW4 222) of the second sub-circuit (2504) is open (Fig. 4-7, para. [(0097]- {0102), (0113): N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion made. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the sixth switch (SW3 220) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0097] -(0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In Stated, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to StateO0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); the seventh switch (SW6 226) of the second sub-circuit (2504) is open (Fig. 4-7, para. [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch submatrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1); and the eighth switch (SW7 228) of the second sub-circuit (2504) is closed (Fig. 4-7, para. [0093], [0097]- [0102], [0113]: N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State1. Dickson Star SC regulator 200 can include switching capacitors C1 FLY 204 and C2 FLY 206, and a switch matrix including a plurality of switches 216-228 configured to electrically couple the switching capacitors C1 FLY 204 and C2 FLY 206 to an input voltage node VIN 202, an output voltage node VOUT 208, and a ground node GND 210).

Since both references are directed toward voltage regulating switched capacitor networks, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen invention with the first configuration of switches as disclose by Lion, since such a modification would result in a system with multiple voltage conversion rations, at predictable voltage ratios, and high efficiency. (See Lion Semiconductor: para. [0107]).

Regarding claim 5, Chen discloses the circuit of claim 1, wherein the first switch (1560) of the first sub-circuit (of 500), the second switch (1580) of the first sub-circuit (of 500), the third switch (1570) of the first sub-circuit (of 500), the fourth switch (1550) of the first sub-circuit (of 500), the fifth switch (560) of the first sub-circuit (of 500), the sixth switch (580) of the first sub-circuit (of 500), the seventh switch (570) of the first sub-circuit (of 500), the eighth switch (550) of the first sub-circuit (of 500), the first switch (1560') of the second sub-circuit (of 500), the second switch (1580') of the second sub-circuit (of 500), the third switch (1570') of the second sub-circuit (of 500), the fourth switch (1550') of the second sub-circuit (of 500), the fifth switch (560') of the second sub-circuit (of 500), the sixth switch (580') of the second sub-circuit (of 500), the seventh switch (570') of the second sub-circuit (of 500), and the eighth switch of the second sub-circuit (of 500) (Fig. 5B, para. (0124]- [0130], [0136]- [0140]: SC-DAC 500 of FIG. 5B is added with a ninth switch 1550, a seventh capacitor 1530, a tenth switch 1560, an eleventh switch 1570, an eighth capacitor 1540, a twelfth switch 1580, a thirteenth switch 1550’, a ninth capacitor 1530', a fourteenth switch 1560’, a fifteenth switch 1570’, a tenth capacitor 1540' and a sixteenth switch 1580’. Coupling methods of the ninth switch 1550, the seventh capacitor 1530, the tenth switch 1560, the eleventh switch 1570, the eighth capacitor 1540, the twelfth switch 1580, the thirteenth switch 1550’, the ninth capacitor 1530’, the fourteenth switch 1560’, the fifteenth switch 1570’, the tenth capacitor 1540' and the sixteenth switch 1580' respectively correspond to that of the first switch 550, the second capacitor 530, the second switch 560, the third switch 570, the third capacitor 540, the fourth switch 580, the fifth switch 550’, the fifth capacitor 530’, the sixth switch 560', the seventh switch 570’, the sixth capacitor 540’ and the eighth switch 580’. Control unit 590 controls the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570’ and 1580' according to a state of the second digital logic bit, and when the control unit 590 detects the state of the second digital logic bit is the logical high level VDD, the switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570° and 1580' under control of the control unit 590 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550°, 560’, 570° and 580' under control of the control unit 590. Switching operations of the ninth, the tenth, the eleventh, the twelfth, the thirteenth, the fourteenth, the fifteenth and the sixteenth switches 1550, 1560, 1570, 1580, 1550’, 1560’, 1570' and 1580’ under control of the control unit 580 are the same to that of the first, the second, the third, the fourth, the fifth, the sixth, the seventh and the eighth switches 550, 560, 570, 580, 550’, 560’, 570' and 580° under control of the control unit 590 when the control unit 590). 

Chen fails to disclose wherein the first switch (1560) of the first sub-circuit (of 500), the second switch (1580) of the first sub-circuit (of 500), the third switch (1570) of the first sub-circuit (of 500), the fourth switch (1550) of the first sub-circuit (of 500), the fifth switch (560) of the first sub-circuit (of 500), the sixth switch (580) of the first sub-circuit (of 500), the seventh switch (570) of the first sub-circuit (of 500), the eighth switch (550) of the first sub-circuit (of 500), the first switch (1560') of the second sub-circuit (of 500), the second switch (1580") of the second sub-circuit (of 500), the third switch (1570') of the second sub-circuit (of 500), the fourth switch (1550') of the second sub-circuit (of 500), the fifth switch (560') of the second sub-circuit (of 500), the sixth switch (580°) of the second sub-circuit (of 500), the seventh switch (570') of the second sub-circuit (of 500), and the eighth switch of the second sub-circuit (of 500) are formed from MOSFETs. 

Lion Semiconductor discloses wherein the first switch (SW1 216) of the first sub-circuit (2502), the second switch (SW2 218) of the first sub-circuit (2502), the third switch (GW5 224) of the first sub-circuit (2502), the fourth switch (SW8 402) of the first sub-circuit (2502), the fifth switch (SW4 222) of the first sub-circuit (2502), the sixth switch (SW3 220) of the first sub-circuit (2502), the seventh switch (SW6 226) of the first sub-circuit (2502), the eighth switch (SW7 228) of the first sub-circuit (2502), the first switch (SW1 216) of the second sub-circuit (2504), the second switch (SW2 218) of the second sub-circuit (2504), the third switch (SW5 224) of the second sub-circuit (2504), the fourth switch (SW8 402) of the second sub-circuit (2504), the fifth switch (SW4 222) of the second sub-circuit (2504), the sixth switch (SW3 220) of the second sub-circuit (2504), the seventh switch (SW6 226) of the second sub-circuit (2504), and the eighth switch (SW7 228) of the second sub-circuit (2504) are formed from MOSFETs (MOSFETs) (Fig. 4-7, para. [0083], [0092], (0097]- [0102], [0113]: Power switches 114, 116 can include transistors. The transistors can include a MOSFET transistor. For example, the switch 114 can include a P-channel MOSFET transistor; the switch 116 can include an N-channel MOSFET transistor. SC regulator. Second, it can use, as switches, transistors with lower voltage ratings compared to other SC regulator topologies, such as a series to parallel SC regulator. N:1 step-down Dickson-Star SC regulator includes a plurality of switch matrices. The switches in the first switch sub-matrix include the bottom four switches SW1 216, SW2 218, SW3 220, SW4 222. Operation of the N:1 step-down Dickson Star SC regulator in the N:1 conversion mode. In State0, in the first switch sub-matrix, SW1 216 and SW3 220 are turned off, while SW2 218 and SW4 222 are turned on. In the second switch sub-matrix, all odd indexed switches are off while all even indexed switches are on. Subsequently, in State1, all switch states are inverted compared to State0. Dickson Star SC regulator 400 in a 3:1 conversion mode, the mode switch SW8 402 can be simply turned off (in an open. position), and the fixed 3:1 Dickson Star SC regulator 404 in the reconfigurable regulator 400 can be operated the same way as in FIG. 3 (a plurality of switches can be duty-cycled to switch the regulator between State0 and State). 

Since both references are directed toward voltage regulating switched capacitor networks, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen invention with the first configuration of switches as disclose by Lion, since such a modification would result a modification would result in a circuit with an acceptable duty cycle, due to the high switching frequency of a MOSFET. (See Lion Semiconductor: para. [0092)).
Conclusion
8. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838